Case 2:19-cv-11847-LVP-EAS ECF No. 14 filed 02/21/20   PageID.63   Page 1 of 3




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

KATHLEEN BRAEGER,

           Plaintiff,
                                           Case No. 2:19-cv-11847-LVP-EAS
vs.
                                                  HON. LINDA V. PARKER
ARMANDO DOKU, an individual,
and AVANEER DENTAL STUDIO, LLC,
a Michigan limited liability company,

          Defendant.
__________________________________________________________________/

SCHWARTZ LAW FIRM, P.C.              SWISTAK LEVINE, P.C.
By: Mary A. Mahoney (P41568)         By: Lawrence P. Swistak (P24892)
Attorneys for Plaintiff                   John Hilla (P69128)
37887 W. Twelve Mile Rd., Ste. A     Attorneys for Defendants
Farmington Hills, MI 48331           30833 Northwestern Hwy., Ste. 120
(248) 553-9400                       Farmington Hills, MI 48344
(248) 554-9107 Facsimile             (248) 851-8000
mmahoney@schwartzlawfirmpc.com       lswistak@swistaklevine.com


LAW OFFICES OF ABRAHAM
SINGER PLLC
By: Abraham Singer (P23601)
Co-Counsel for Defendants
30833 Northwestern Hwy., Ste. 120
Farmington Hills, MI 48334
(248) 626-8888
asinger@singerpllc.com

__________________________________________________________________/

STIPULATED ORDER OF VOLUNTARY DISMISSAL WITH PREJUDICE
Case 2:19-cv-11847-LVP-EAS ECF No. 14 filed 02/21/20     PageID.64   Page 2 of 3




      Upon the Stipulation between the parties hereto, and the Court having

approved the settlement between the parties set forth in a certain Mutual Release

and Settlement Agreement dated January 10, 2020, and the Court being otherwise

fully advised in the premises;

      IT IS ORDERED that the name of the individual defendant, Armando

Duko, is hereby revised to reflect the true name of the Defendant, Armando Doku.

      IT IS FURTHER ORDERED that this case is dismissed in its entirety,

with prejudice and without costs or attorneys’ fees to any party, subject to the

terms of a Mutual Release and Settlement Agreement between the parties and

conditioned only upon those terms that remain executory, and shall become

unconditional upon the performance of all executory provisions of such

Agreement.

      IT IS SO ORDERED.

                                            s/ Linda V. Parker
                                            LINDA V. PARKER
                                            U.S. DISTRICT JUDGE

 Dated: February 21, 2020




                                        2
Case 2:19-cv-11847-LVP-EAS ECF No. 14 filed 02/21/20         PageID.65   Page 3 of 3




We stipulate to entry of the forgoing Order:


By: /s/ Mary A Mahoney (P41568)                By: /s/ Lawrence P. Swistak (P24892)
Attorney for Plaintiff                         Attorney for Defendants
37887 West Twelve Mile Rd., Ste. A             30833 Northwestern Hwy., Ste. 120
Farmington Hills, MI 48331                     Farmington Hills, MI 48344
(248) 553-9400                                 (248) 851-8000
mmahoney@schwartzlawfirmpc.com                 lswistak@swistaklevine.com



By: /s/ Abraham Singer (P23601)
Co-Counsel for Defendants
30833 Northwestern Hwy., Ste. 120
Farmington Hills, MI 48334
(248) 626-8888
asinger@singerpllc.com




                                         3
